COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Jacqueline M Mouton v. CCMSI

Appellate case number:    01-22-00205-CV

Trial court case number: 2019-45412

Trial court:              269th District Court of Harris County

        Appellant, Jacqueline M. Mouton, proceeding pro se, has filed an appellant’s brief in the
above-referenced appeal, in which she seeks relief against Cannon Cochran Management
Services (“CCMSI”) and Houston Independent School District (“HISD”). CCMSI has filed an
appellee’s brief. HISD has not filed a brief. The record in the appeal, however, does not reflect
that Mouton served HISD with a copy of her appellant’s brief. See TEX. R. APP. P. 9.5(a)
(service of all documents required).
        The appellate record reflects that Mouton, in her live petition, stated allegations against
both CCMSI and HISD. CCMSI and HISD each filed an answer, a plea to the jurisdiction, and
special exceptions. The trial court granted the pleas, sustained the special exceptions, and
dismissed Mouton’s claims against CCMSI and HISD. The dismissals later merged into the trial
court’s final judgment. See Gillespie v. Galveston Cnty. Health Dist., 639 S.W.3d 815, 818
(Tex. App.—Houston [14th Dist.] 2021, no pet.). Mouton’s notice of appeal, although solely
naming CCMSI, invoked our jurisdiction over all parties to the trial court’s judgment. See TEX.
R. APP. P. 25.1(b); St. Mina Auto Sales, Inc. v. Al-Muasher, 481 S.W.3d 661, 666 (Tex. App.—
Houston [1st Dist.] 2015, pet. denied). In her appellant’s brief, Mouton expressly raises issues
and seeks relief against both CCMSI and HISD. Because CCMSI and HISD are each parties to
the trial court’s judgment and parties against whom Mouton seeks relief, they are each an
“appellee.” See Showbiz Multimedia, LLC v. Mountain States Mortg. Ctrs., Inc., 303 S.W.3d
769, 771 n.3 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (noting that appellees need not be
definitively identified until appellant’s brief); see also TEX. R. APP. P. 3.1(c).
         Accordingly, unless Mouton serves HISD with a copy of her appellant’s brief and
certifies to this Court, in the form provided by Texas Rule of Appellate Procedure 9.5 and no
later than 15 days from the date of this order, that she has served HISD with a copy of her
brief, the Court may, without further notice, dismiss Mouton’s appeal against HISD for want of
prosecution or for a failure to follow the Rules of Appellate Procedure. See TEX. R. APP. P.
9.5(a), (d), (e); 42.3(b), (c).
        In addition, Mouton, on September 30, 2022, filed in this Court a “Motion for a Summary
Judgment,” asking this Court to hear her case on the merits, to find facts, to determine liability,
and to award her damages against CCMSI. Such determinations must be made by the trial court
in the first instance, subject to appellate review. See TEX. CONST. art. V, § 6; TEX. GOV’T CODE
§§ 22.220, .221. We grant the motion of CCMSI to strike the “Motion for Summary Judgment.”
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack____
                    Acting individually  Acting for the Court


Date: ___November 22, 2022______